DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 12/12/19 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1-7, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi (JP-2006192473 A) in view of Andreas et al (DE10148750) (of record); Basham et al (US 2014/0291548) and Vinayaka et al (“An Impedance-Based Mold Sensor With on-Chip Optical Reference”) (of record) (hereinafter: “Junichi”, “Andreas”, “Basham” and “Vinayaka”).
Regarding claims 1, 11; figure 1-4 of Junichi discloses a method for measuring level of molten steel in casing mold of continuous casting facility comprising: a speaker (16) configured to convert an input signal into sound waves directed toward the mold (6); a microphone (17) is configured to generate an electrical signal representing sound waves reflected from the mold (6); and a calculation unit (11) is used to determine the molten steel level on the basis of the intensity level from the microphone (17) (see abstract and “BEST-MODE” section).

    PNG
    media_image1.png
    465
    602
    media_image1.png
    Greyscale

Junichi does not explicitly teach that the device is used to determine the mold growth in an environment; however, such the feature is known in the art as taught by Andreas. 
Figure 3 of Andreas below discloses a mold sensor (see abstract) comprising: a substrate (4) treated to promote mold growth; an optical source (2) configured to direct light toward the substrate (4); and an optical sensor (1) configured to receive light from the optical source (2) that is reflected from the substrate (4) and provide optical data indicative of one or more optical properties. 

    PNG
    media_image2.png
    629
    736
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use the basic device of Junichi to determine the mold grow in an environment as taught by Andreas because the device would function in the same manner.
Both Junichi and Andreas fail to teach a housing defining a chamber and the substrate, speaker and microphone are disposed within the chamber.

Basham discloses a fluorescence gas and liquid sensor in which the and the light source (12), substrate (14, 16) and optical sensor (10) are disposed within the chamber (11) (see figure 2 below).

    PNG
    media_image3.png
    690
    621
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Junichi and Andreas a chamber or a housing so that all of the elements are disposed within the housing as taught by Basham. Thus, all of the elements are protected by the housing.
Both Junichi and Andreas do not teach the use of a controller for measuring and calculating the signal from the microphone so as the mold growth level are determined; however, such the feature is known in the art as taught by Vinayaka.
Vinayaka discloses a mold sensor in which a computer (i.e., controller) for receiving the optical data from the optical sensor and output a signal indicative of mold growth on the substrate based on the optical data (see figures 4-5 below).

    PNG
    media_image4.png
    489
    603
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to include in Junichi and Andreas a controller or computer as taught by Vinayaka for the purpose of calculating and comparing the signal from the speaker and microphone because this is a known controller which is known to serve for the purpose of Junichi and Andreas.
Regarding claims 2-3 and 14-15, Junichi teaches that the present invention obtains in advance a specific frequency of a sound wave in a predetermined frequency range and measure the electrical signal at each frequency to derive a frequency response characteristic and further to change the signal according to changes in the frequency response characteristic. (see “TECH-SOLUTION” section).
Regarding claim 4, figure 2 of Andreas teaches that the intensity is measured with respect to the time (h).
Andreas fails to teach that the controller is further programmed to estimate an out-of-plane growth on the substrate by measuring a time shift between transmission of the input signal and reception of the electrical signal that corresponds to the input signal and generate the signal based on the out-of-plane growth. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the method of measuring the mold growth of Andreas by measuring a time shift between transmission of the input signal and reception of the electrical signal that corresponds to the input signal and generate the signal based on the out-of-plane growth. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.

Regarding claims 5 and 12, Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract).
Junichi and Andreas do not teach that he controller is further programmed to generate the signal by comparing an attenuation of the electrical signal compared to that of a baseline signal measured prior to start a mold detection cycle and generate the signal based on the attenuation; however, the examiner take the Official notice that such comparison is well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the comparison steps of Andreas comparing an attenuation of the electrical signal compared to that of a baseline signal measured prior to start a mold detection cycle and generate the signal based on the attenuation because this is a known way/method for determining the contamination which accumulates on a surface of a substrate.
Regarding claims 6 and 13, Junichi teaches that the speaker is configured to output sound in an ultrasonic range of frequencies (see “TECH-SOLUTION” section, paragraph 4).
Regarding claim 7, Junichi does not explicitly teach that the controller generate a pulse as the input signal and measure a time between sending the pulse and receiving a reflected pulse at the microphone. However, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the present invention to modify the device of Junichi by using a pulsed wave instead of a continuous wave if the mold growth is determined on the basis of time shift between the transmission of the input signal and the received signal.
Regarding claim 10, Basham does not teach that the housing is audio isolated to minimize sound transmission into and out of the chamber. However, such the feature is known in the art and it would have been obvious to one having ordinary skill in the art to replace the housing of Basham by a housing that is audio isolated, thus to minimize sound transmission into and out of the chamber and increase the signal to noise ratio.

Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junichi in view of Andreas, Basham, Vinayaka and Nuryaningsih et al (2018/0120865) (hereinafter: “Nuryaningsih”.
	Regarding claim 16; claim 16 is similar to claim 1 above except that the microphone is replaced by a piezoelectric type detector. However, such the feature is known in the art as taught by Nuryaningsih. 
	Nuryaningsih discloses a system and method for detecting solid particles in which a piezoelectric detector (180) can be used to detect the particles (see figure 5 below and par. [0065] and [0066]).

    PNG
    media_image5.png
    505
    618
    media_image5.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the microphone of Junichi by a piezoelectric detector as taught by Nuryaningsih for the same purpose of detecting mold growth or particles. A substitution one for another is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 17, Andreas teaches the step of comparing the measured properties with reference data and generating a signal if the comparison reaches a predetermined decision value (see abstract).
Junichi and Andreas do not teach that he controller is further programmed to generate the signal by comparing a response of the electrical signal compared to that of a baseline signal measured prior to start a mold detection cycle and generate the signal based on the attenuation; however, the examiner take the Official notice that such comparison is well-known in the art and it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to replace the comparison steps of Andreas comparing a response of the electrical signal compared to that of a baseline signal measured prior to start a mold detection cycle and generate the signal based on the attenuation because this is a known way/method for determining the contamination which accumulates on a surface of a substrate.
	Regarding claim 18, Andreas teaches step of comparing the measured properties with reference data (i.e., threshold level) (see abstract).
Regarding claim 19, Junichi teaches that the speaker is configured to output sound in an ultrasonic range of frequencies (see “TECH-SOLUTION” section, paragraph 4).
Regarding claim 20, Junichi does not explicitly teach that the controller generate a pulse as the input signal and measure a time between sending the pulse and receiving a reflected pulse at the microphone. However, it would have been obvious to one having the ordinary skill in the art before the effective filing date of the present invention to modify the device of Junichi by using a pulsed wave instead of a continuous wave if the mold growth is determined on the basis of time shift between the transmission of the input signal and the received signal.

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Following are copending applications: Yee et al (US 2020/0209137; US 2020/0209136; US 2020/0209161; US 2020/0209266; and US 2020/0209178). However, no double patenting rejection is applied.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP								/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            May 24, 2022